Title: From Benjamin Franklin to James Moylan, 5 July 1780
From: Franklin, Benjamin
To: Moylan, James


Sir,
Passy, July 5. 1780.
I received your favour of the 25th. past, and am much obliged by the Pains you took to get my Letters delivered on board the Alliance. Please to return me that which Capt. Landais refused to receive, putting your Note of that Refusal on the back of it.
In yours (Gourlade & Moilan) of March 14. You mentioned the receiving 4571 l.t. 5. 4. tournois as a Ransom for the ship friendship and Cargo taken by Comm. Jones, which Sum you had passed to the Credit of my Account. Capt. Jones at the same time informed me by Letter that he had intended to burn that Ship; but the Capt. Driburgh having been excedingly useful to him as a Pilot, he had taken his Ransom merely to have the means of rewarding him by giving him the Money, & which he desired my approbation. As it did not belong to me to receive or Dispose of such Monies, I Spoke to Comm. Jones about it, and desired him to request your taking that Sum from my Account which I hope is done. But Capt. Driburgh being in want of Money here, I advanced him Ten Louis on a Draft he gave me on a Merchant in Dunkerque, which Draft is not paid, and therefore I request that out of the Money Capt. Jones may think fit to order for him, you would retain for me those ten Louis. As to the rest, I make no doubt that upon a proper Representation of Circumstances the Consideration intended by Comm. Jones for that poor Man’s Services will be approved of, by those, to whom the Allowance of his Accounts shall appertain.
With great Esteem I have the honour to be Sir,—&c.
Mr. James Moylan.
